Citation Nr: 0920948	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-05 111	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected chondromalacia of the right 
knee.

2.  Entitlement to service connection for a cyst of the right 
knee.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel

INTRODUCTION

The Veteran had active service from January 1974 to February 
1975 and March 1979 to July 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Board notes that the issues certified by the RO do not 
include the issue of an increased disability rating for 
service-connected chondromalacia of the right knee.  The 
claims file shows that the Veteran filed a claim for an 
increased disability rating in December 2005, which was 
denied by the RO in a rating decision issued July 21, 2006.  
The Veteran submitted a timely Notice of Disagreement, and 
the RO issued a Statement of the Case in February 2007.  The 
Veteran did not submit an Appeal To Board Of Veterans' 
Appeals (VA Form 9) in response to the February 2007 
Statement of the Case.  However, the Board construes a 
Statement In Support Of Claim (VA Form 21-4138) from the 
Veteran received by the RO on July 2, 2007, as a timely 
substantive appeal.  Within the VA Form 21-4138, the Veteran 
continues to contend that her right knee disability is worse 
than the current 10 percent disability rating setting forth 
her symptoms, treatment and daily limitations caused by her 
service-connected right knee disability.  Thus, the Veteran 
has timely perfected an appeal as to the denial of an 
increased disability rating in excess of 10 percent for her 
service-connected right knee disability in the July 2006 
rating decision.  That issue is, therefore, on appeal before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that she is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2008).

The Board notes that, in a letter issued in April 2008, the 
RO purportedly sent notice to the Veteran to comply with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, as discussed above, the issue of an 
increased disability rating for the Veteran's service-
connected right knee disability is on appeal.  The notice 
provided to the Veteran in April 2008 failed to advise her of 
the specific rating criteria that would be used to evaluate 
her right knee disability.  Thus, additional notice is 
necessary on remand.

Furthermore, the Board notes that the Veteran has informed VA 
that she is in receipt of disability benefits from the Social 
Security Administration.  (See statements from the Veteran 
received in June 2007 and July 2007.)  However, no efforts 
have been undertaken to obtain these records on behalf of the 
Veteran.  The Court has held that once on notice of Social 
Security Administration records pertinent to the Veteran's 
disability status, VA must obtain them.  See Baker v. West, 
11, Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Whereas the contents of medical or 
administrative Social Security Administration records cannot 
be known until obtained, it can safely be assumed that 
failure to obtain them will require remand of all issues in 
an appeal, as is the case here.  Thus, on remand, all efforts 
should be undertaken to obtain the Veteran's Social Security 
Administration records.

Finally, the Board finds that a VA orthopedic examination 
should be provided to the Veteran for two reasons.  First, it 
appears that the Veteran has claimed a worsening in her 
service-connected right knee disability.  The last VA 
examination related to this disability was conducted in 
February 2006.  Thus, a VA examination is necessary in order 
to determine the current severity of the Veteran's service-
connected right knee disability.

As for the Veteran's claim of service connection for a cyst 
in the right knee, it is unclear from the medical evidence 
that the Veteran has a cyst in her right knee.  The magnetic 
resonance imaging (MRI) study conducted in May 2006 did not 
definitively show that there was a cyst versus a sequestered 
portion of pre-patellar bursa.  In addition, the Board notes 
that the medical evidence makes references to the Veteran 
having arthritis in the right knee.  Thus, on examination, a 
definitive diagnosis should be given of all present disorders 
related to the Veteran's right knee.  Furthermore, the 
medical evidence is silent as to the cause of any nonservice-
connected disorder currently present in the knee, although 
the Veteran herself claims everything is due to the service-
connected disability.  Thus, an etiological opinion should be 
obtained as to whether any current disorder of the right 
knee, other than service-connected chondromalacia, is related 
to any injury or disease incurred in service, or is 
proximately due to, the result of or has been permanently 
aggravated by the service-connected chondromalacia of the 
right knee.

As for the Veteran's TDIU claim, the outcome of that claim 
may be affected by the readjudication of the other claims.  
Thus, the Board finds it is inextricably intertwined with the 
other claims, and must be remanded for readjudication in 
light of the decisions on her other claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send appropriate notice 
to the Veteran pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) and 
Vazquez-Flores.  In particular, the Veteran 
should be advised of the rating criteria for 
rating knee disabilities.  The Veteran should 
also be advised that she can submit evidence 
showing the worsening or increase in severity 
of her service-connected disability upon her 
employment and daily life. 

2.  The RO/AMC shall request the Veteran's 
medical and adjudication records from the 
Social Security Administration.  The letter 
requesting such records should include a 
citation to appropriate legal authority 
requiring that other Federal agencies provide 
such information as the Secretary may request 
for the purposes of determining eligibility 
for or amount of benefits.  See 38 U.S.C.A. 
§ 5106 (West 2002).  All correspondence and 
any records received must be associated with 
the Veteran's claims file.

3.  The RO/AMC shall then schedule the 
Veteran for a VA orthopedic examination in 
order to determine the precise nature, 
severity, and etiology of all manifestations 
of her service-connected knee disability, to 
include any secondary manifestations.  The 
claims file and a copy of this Remand  must 
be provided to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report that 
the claims file was reviewed, and provide a 
complete rationale for all conclusions and 
opinions, including discussing any evidence 
of record contrary to the opinion expressed.

All necessary tests and studies should be 
conducted in order to diagnose all 
disorder(s) involving the right knee and to 
ascertain the severity of the service-
connected right knee chondromalacia.  A 
diagnosis of all disorders found related to 
the right knee should be rendered.  

For all disorders found present in the right 
knee, except service-connected 
chondromalacia, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the present disorder is 
related to any injury or disease incurred in 
service, or is proximately due to, the result 
of or has been permanently aggravated by the 
service-connected chondromalacia of the right 
knee.

As for the Veteran's service-connected 
chondromalacia of the right knee, the 
examiner should physically examine the right 
knee, including determining limitation of 
motion, if any, and discuss whether there is 
pain on movement, swelling, tenderness, 
deformity or atrophy of disuse, including 
whether there is additional functional loss 
on repetitive use.  The examiner should 
elicit information as to the frequency, 
duration, and severity of any associated 
symptomatology, and loss of function in daily 
activities, including work and physical 
activity.

4. The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is required 
by the VCAA.  If further action is required, 
it should be undertaken prior to further 
claims adjudication.

5. The RO/AMC will then readjudicate the 
Veteran's claims, to include consideration of 
any additional evidence obtained as a result 
of this Remand.  If the benefits sought on 
appeal remain denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case containing 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until she is so informed.  She has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




